Citation Nr: 1403551	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-29 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for residuals of right knee injury, to include a rating in excess of 10 percent for a right torn anterior cruciate ligament (ACL).

2.  Entitlement to a compensable rating for a torn medial meniscus of the right knee prior to August 29, 2013, and a rating greater than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to September 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied service connection for a right knee disorder.  The Veteran appealed from the denial of service connection.  In subsequent decisions during the period on appeal service connection was granted for a torn right knee anterior cruciate ligament (ACL) and for a right torn medial meniscus, and initial ratings were established.  The Veteran continued his appeals from the initial ratings and in August 2013 the Board remanded these matters for additional development.

Pursuant to the Board's August 2013 remand for development, including scheduling and conducting a VA examination, the RO complied with the ordered development, and the matters indicated above have been returned to the Board for adjudication.
 
This appeal was processed using the Veterans Benefits Management System electronic claims processing system.  Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system; however the system does not contain any non-duplicative materials pertinent to the present appeal.


FINDINGS OF FACT

1.  Throughout the entire initial rating period, a right torn ACL has been productive of slight recurrent lateral instability of the knee.

2.  Since November 17, 2011, right torn medial meniscus has been productive of episodes of locking and effusion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right torn ACL have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5299-5257 (2013).

2.  Since November 17, 2011, but not before, the criteria for an initial rating of 20 percent for right torn medial meniscus have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeals for higher initial ratings for right knee disabilities related to a torn ACL and torn medial meniscus, are appeals from the initial assignments of disability ratings.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has also considered whether separate evaluations are warranted for right knee instability, limitation of extension, and/or limitation of flexion.  See VAOPGCPREC 23-97; (interpreting that arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; (interpreting that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 9-04 (interpreting that separate ratings may be granted based on compensable limitation of flexion (Diagnostic Code 5260) and compensable limitation of extension (Diagnostic Code 5261) of the same knee joint).  

Torn Right Knee ACL

The Veteran's torn ACL has been evaluated as 10 percent disabling, effective May 23, 2008, throughout the initial rating period on appeal.  The Veteran's torn ACL is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5257.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The appellant's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5257 used for rating other impairments of the knee resulting in recurrent subluxation or lateral instability.

The Veteran's current 10 percent rating under DC 5257 contemplates "slight" recurrent subluxation or lateral instability of the knee.  Under this Code "moderate: recurrent subluxation or lateral instability of the knee is rated 20 percent disabling, and "severe" recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a (2013).  The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

The Board finds that the Veteran's right torn ACL has been 10 percent disabling throughout the initial rating period on appeal.  Private treatment from February 2008 indicated that the Veteran complained of right knee pain, and in an October 2010 statement to VA the Veteran stated that his right knee continues to "weaken, ache, and shift" throughout the day.

On VA examination in January 2011, the Veteran reported that cold temperature caused his knee to ache, and that his knee had given out 15 times, with three resulting falls.  Instability was evident to the Veteran when lifting.  The Veteran denied any locking episodes, and reported that he did not use any external supporting when climbing utility poles for work.  The Veteran exercised three times a week to help strengthen his knee, including weightlifting and jogging on a treadmill.  To that end, the Veteran sometimes had some aggravation of his knee when running for long distances.  On physical examination, the Veteran walked without gait disturbance, he had no edema of the knee, and there was no joint tenderness.  The Veteran had flexion to 125 degrees and extension to zero degrees, with no medial or lateral instability.  There was only slightly more anteroposterior shift on the right knee than on the left, and McMurray's test was positive.  The Veteran had no weakness, fatigue or increased pain with repetitive movement, and radiographic evidence ruled out degenerative joint disease.

On private treatment in November 2011 the Veteran had frequent locking and catching in the medial knee region with a frequent sensation of giving way.  A physical evaluation revealed effusion and pain to palpation over the medial joint compartment.  There was no lateral joint line tenderness; however marked medial retinacular tenderness was noted.  The private report shows a loss of full extension and full flexion, marked patellofemoral irritability on active and passive motion, and slight crepitus during active extension.  Lachman's test was positive as was pivot shift testing and McMurray's test.  The patella did not subluxate, and the private doctor concluded that the Veteran would need ACL reconstruction and meniscectomies at some point in the future.

At a VA examination in August 2013, the Veteran endorsed constant pain at a level of six to seven out of ten in his right knee.  At that time he had begun to take over-the-counter medication to alleviate pain, but climbing in and out of a truck, squatting, and bending were difficult and caused further pain.  Range of motion was from 140 degrees (or greater) of flexion to zero degrees of extension - both without objective evidence of painful motion.  Range of motion was unchanged on repetitive use testing.  The examiner reported that the Veteran had no functional loss or impairment of the knee, and both strength and instability testing was normal.  There was no evidence of recurrent subluxation; however the Veteran reported occasionally using a knee brace for support.  The Veteran denied any flare-ups but did report that his knee hurts more after prolonged use, and in particular after "a long day at work he may have more pain."  While the examiner reported that object use testing showed no additional functional loss, the examiner nonetheless opined that "the Veteran does experience additional limitation in function of his knee with prolonged use of the joint caused by exacerbating pain, weakness and fatigability."

Based on the foregoing, the Veteran's right knee torn ACL has not been more than 10 percent disabling throughout the period on appeal.  Specifically, the Veteran has reported some instability, and private treatment does show positive Lachman's and McMurray's testing.  However, even the Veteran's reports of instability have been limited - and the Veteran himself only wore a knee brace occasionally due to instability.  Furthermore, the Veteran still regularly exercises and runs, and thus the Board finds no evidence to support a finding that the Veteran's subluxation and or lateral instability have reached the level of a "moderate" disability.

With regard to other potentially applicable Codes, the Veteran's range of motion has been - at its worse in November 2011 - from zero to 125 degree, to include on repetitive use testing.  Thus, separate ratings under DCs 5260 and 5261 are not warranted as these require range of motion functionally limited to 45 degrees of flexion or 10 degrees of extension respectively for compensable ratings to be assigned, 38 C.F.R. §4.71a, and without-which separate ratings are not warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-04.  The Board is cognizant of the August 2013 VA examiner's finding of additional limitation in function of the knee due to pain, weakness and fatigability.  However, when considered in context of the Veteran's lay statements, and the evidence of record, the Board finds that such additional limitation clearly does not warrant the assignment of separate ratings for limitation of motion under DCs 5260 or 5261.

The Veteran's knee has not been ankylosed - as evidenced by his nearly full range of motion - and thus a rating under DC 5256 for ankylosis of the knee is not warranted.  Id.  The Veteran has affirmatively indicated that he has undergone no surgical intervention of the knee - to include removal of semilunar cartilage - ruling out a rating under DC 5259.  Id.  Additionally, there is no evidence - radiographic, medical or lay - of tibial and fibula impairment, thus a rating under DC 5262 is not warranted.  Finally, DC 5263 provides for ratings on evidence of genu recurvatum - which is not present, and hence a rating is not warranted based on this Code either.

Accordingly, the Board concludes that the Veteran's right torn ACL has been 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Torn Right Medial Meniscus

The Veteran's torn right medial meniscus is rated noncompensably disabling prior to August 29, 2013, and 20 percent disabling thereafter.  The Veteran's medial meniscus disability is rated under DC 5258, which provides a 20 percent rating on evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  A schedular rating greater than 20 percent under DC 5258 is not available.  38 C.F.R. § 4.71a.

The Board finds that a 20 percent rating for torn a medial meniscus is warranted, effective November 17, 2011, but not before.  Review of the record, as described above, shows no evidence of episodes of locking, pain and effusion prior to August 29, 2013, and the Veteran specifically denied locking episodes on examination in January 2011.  However, on private evaluation on November 17, 2011, the Veteran endorsed frequent episodes of locking of the right knee, and effusion was noted on examination.

While a 20 percent rating is warranted beginning in November 2011, a rating in excess of 20 percent for right medial meniscus is not warranted at any time during the period on appeal.  As stated, a schedular rating in excess of 20 percent is not available under DC 5258.  Furthermore, for the reasons stated above, even a 10 percent rating under an alternative Code is not warranted.  Ratings of greater than 20 percent are available under DCs 5256, 5257, 5260, 5261 and 5262.  However, again, the Veteran's knee is not ankylosed (DC 5256), he is already in receipt of a rating for recurrent subluxation or lateral instability (DC 5257), flexion is not limited to 15 degrees (DC 5260), extension is not limited to 20 degrees (DC 5261) and he does not have impairment of the tibia and fibula (DC 5262).  See 38 C.F.R. § 4.71a.

Accordingly, the Board concludes that the Veteran's torn medial meniscus was noncompensably disabling prior to November 17, 2011, and has been 20 percent disabling, but not greater, since that time.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected right knee disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion, instability, and locking; thus, the demonstrated manifestations - namely episodic locking with recurrent instability - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right knee disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of either of his service-connected right knee disabilities.  The Veteran has indicated that he is currently employed and on VA examinations in January 2011 and August 2013 the Veteran reported that he had not missed any days of work due to right knee symptoms.  Thus, the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran's present appeals arise from initial evaluations following grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment and examination in addition to the private treatment records which have been added to the claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in January 2011 and August 2013 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the Board notes that only the July 2011 VA examiner reviewed the claims file, an accurate history was elicited from the Veteran in his August 2013 VA examination.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, as noted in the introduction section, in August 2013 the Board remanded the issues currently on appeal for additional development, including completion of a new VA examination regarding the Veteran's right knee.  Since that time, a compliant examination was completed in August 2013.  Therefore, the Board finds that the RO substantially complied with the August 2013 remand directive, and the Board has properly proceed with the immediate decision.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

An initial rating in excess of 10 percent for right torn ACL is denied.

An initial rating of 20 percent, and no higher, for right torn medial meniscus is granted, effective November 17, 2011.






____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


